TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 6, 2014



                                     NO. 03-12-00218-CR


                             George Daniel Luster, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee




             APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on February 17, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.